Case 3:15-md-02670-JLS-MDD Document 2032-1 Filed 09/19/19 PageID.155627 Page 1 of
                                       2



   1
   2
   3
   4
   5
   6
   7
   8
   9
                          UNITED STATES DISTRICT COURT
  10
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  11
  12     IN RE: PACKAGED SEAFOOD            Case No. 3:15-md-02670-JLS-MDD
                                            MDL No. 2670
         PRODUCTS ANTITRUST
  13     LITIGATION                         ORDER GRANTING PLAINTIFFS’
  14                                        MOTION TO SEAL (RE:
                                            STATEMENT OF UNDISPUTED
  15                                        FACTS IN SUPPORT OF MOTION
                                            FOR PARTIAL SUMMARY
  16     This document relates to:          JUDGMENT AGAINST STARKIST
  17       • Direct Action Plaintiff Winn-  CO.)
               Dixie Stores, Inc.
  18                                        Re: ECF No.
           • Direct Action Plaintiff
  19           Associated Wholesale
               Grocers, Inc.
  20
           • Direct Action Plaintiff W. Lee
  21           Flowers & Co.
  22
  23
  24
  25
  26
  27
  28
        ORDER GRANTING PLS.’ MOT. TO SEAL             CASE NO. 15-MD-2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2032-1 Filed 09/19/19 PageID.155628 Page 2 of
                                       2



   1          On September 19, 2019, Plaintiffs filed a motion asking to seal their
   2    Statement of Undisputed Facts in Support of Their Motion for Summary
   3    Judgment Against Defendant StarKist Co. (“Statement of Facts”) and supporting
   4    documents pursuant to the Southern District of California’s Civil Local Rule
   5    79.2(c) and the Protective Order in this action (ECF No. 194, incorporating the
   6    parties’ Joint Motion for Entry of Protective Order (ECF No. 173)). Plaintiffs
   7    explained that these materials contain or reference information that one or more
   8    of the Defendants previously designated as “Confidential” or “Highly-
   9    Confidential” under the terms of the Protective Order, or (2) reference non-public
  10    litigation matters. See ECF No. 173 at ¶ 37 (requiring that filings incorporating
  11    information containing “Confidential” or “Highly Confidential” material be filed
  12    under seal).
  13          Based on the motion and related materials, the Court hereby orders that the
  14    Statement of Facts and exhibits referenced therein be sealed.
  15
  16          IT IS SO ORDERED.
  17
  18
        Date: ____________
  19                                         HON. JANIS L. SAMMARTINO
                                             UNITED STATES DISTRICT JUDGE
  20
  21
  22
  23
  24
  25
  26
  27
  28
        ORDER GRANTING PLS.’ MOT. TO SEAL                  CASE NO. 15-MD-2670-JLS-MDD
